                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11     SKYLER G. YZAGUIRRE,                                 Case No. 19-cv-04070-LB
                                  12                     Petitioner,
Northern District of California
 United States District Court




                                                                                              ORDER OF TRANSFER
                                  13              v.
                                                                                              Re: ECF No. 1
                                  14     SUPERIOR COURT OF WASHINGTON,
                                         et al.,
                                  15
                                                         Respondents.
                                  16

                                  17      The petitioner is incarcerated at the Skagit County Community Justice Center in Mount

                                  18   Vernon, Washington, awaiting a trial in the Skagit County Superior Court. The petitioner contends

                                  19   that he has been denied his right to a speedy trial and has been shackled unjustly during the

                                  20   criminal proceedings in the Skagit County Superior Court. Skagit County lies within the venue of

                                  21   the Western District of Washington. 28 U.S.C. § 128(b). Venue is proper in a habeas action in

                                  22   either the district of confinement or the district of conviction. 28 U.S.C. § 2241(d). The Northern

                                  23   District of California is not the proper venue for this action because the petitioner is not confined

                                  24   in this district and has not been convicted in this district. The proper venue for this action is the

                                  25   Western District of Washington because the petitioner is confined in that district and challenging

                                  26   ongoing state court proceedings taking place in that district. Pursuant to 28 U.S.C. § 1406(a), and

                                  27   in the interests of justice, this action is TRANSFERRED to the United States District Court for the

                                  28

                                       ORDER – No. 19-cv-04070-LB
                                   1   Western District of Washington. The clerk shall transfer this matter.

                                   2

                                   3      IT IS SO ORDERED.

                                   4      Dated: July 24, 2019

                                   5                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   6                                                   United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-04070-LB                       2
